 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDJim Robbins Seat Belt CompanyandHelenM.Hammond.Case 7-CA-5744August 17, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn May 19, 1967, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, only the Respondent filed excep-tions to the Trial Examiner's decision, and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Jim Robbins Seat Belt Com-pany, Ypsilanti, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:Delete from paragraph 2(d) that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This case, heardatDetroit,Michigan, on March 28, 1967, pursuant to aIApparently, this was misinformation, for the "temporary" sewersreceived a flat rate of $1 50, and only the regular sewers like Hammondwere paid piece rates if they exceeded productioncharge filed October 13, 1966, and a complaint issuedJanuary 27, 1967, presents the question whether Respond-ent, herein called the Company, threatened to dischargeemployees if they engaged in concerted activities for mu-tual aid or protection, and did discharge the ChargingParty for so doing.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the brieffiled by the Company, and the oral argument of GeneralCounsel, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYThe Company, a Michigan corporation, maintains aplant at Ypsilanti, Michigan, where it manufactures au-tomobile seat belts, and from which it ships annually topoints outside the State products valued in excess of$50,000. The Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE UNFAIR LABOR PRACTICESA.Hammond's DischargeOn October 12, 1966, the Company discharged HelenHammond, an employee engaged in machine sewing onmanual and automatic machines. The Company had em-ployed Hammond from December 1962 to October 1965,when she voluntarily quit, and from May 1966 to herdischarge the following October. From September 8 to27, 1966, she was laid off for lack of work. The principalissue in the case is whether her discharge in October 1966was because she engaged in concerted activity protectedby the Act or because she was insubordinate, refused tofollow work assignments, and used profanity in the plant.Early in October Hammond and her fellow sewerswere working on the automatic machines. At this time,her foreman, Herchel Huff, announced to these em-ployees that they would go back to the manual machinesand that certain employees on the production line wouldbe brought in as a temporary measure to work on theGeneral Motors order on the automatic machines. Huffexplained that this move was necessary to prevent alayoff of these production line workers. During the nextfew days Hammond and her fellow sewers discussedamong themselves what they regarded as an injustice,namely, that according to their information the girls tem-porarily transferred to the automatic machines were beingpaid $1.50 per hour, while the Hammond group was paidonly $1.37, with both groups making additional piece-rateearnings if they met production standards. IOn Tuesday, October 11, Hammond and her fellowemployees heard that the "temporary" girls were continu-ing on the automatic machines, and were now working onFord seat belts, having finished the General Motorsorder. Hammond and several others decided that this wasunfair to them, discussed the possibility of a walkout, andconsidered speaking to Plant Manager Hopka about the167 NLRB No. 9 JIM ROBBINSSEAT BELT CO.matter. At least one of the sewers, Faye Allen, told Ham-mond that if Hammond wanted to speak to Hopka, Allenwould be behind her.Shortly thereafter on the morning of October 11,Foreman Huff entered the room and asked the employees"What seems to be the problem? I understand you havea problem." All the girls chorused "Yes," and then Ham-mond told Huff that she wanted to know "Why the girlswere left on the automatic machines to do the Ford order... and why they were making $1.50 an hour...." Aftera short discussion Huff agreed to let Hammond and hergroup return to the automatic machines, and the girls"temporarily" on those machines went back to the as-sembly line.2 Later that day Huff came back to the roomto state that he was not "mad" at anybody.The following day some of Hammond's group, selectedby seniority, were working on the automatic machinesalthough she was assigned to a manual machine. About10 minutes before the end of the workday, Huff tookHammond to Plant Manager Hopka's office, whereHopka told her she was fired. Hammond's testimonydescribes the interview as follows:When I went in Mr. Hopka said "sit down." I did,he said "Helen", he said, "we have had someproblem with you and I am afraid we are going tohave to terminate you." I said, "well, why?", and hesaid "for a number of reasons. First of all, we run thisplace you don't and that we have heard some talk ofa walkout." And I asked him, I said, "If I was theonly one that was talking of a walkout?" He said,"well, I don't know but if there are any others theywill be fired too, we will find out who they are andthey will also be terminated."Hopka did not testify as to the details of his conversationwith Hammond on that occasion. Huff, on the witnessstand, asked to describe the discharge conversation,quoted Hopka as follows:That she had been talking to me kinda rough andhe wasn't satisfied with her, the way she was actingtoward her foreman, and she was trying to in a sensenot do the job which she had been asked to do, thathad been presented to her to do; we had no alterna-tive but to let her go.Later Huff testified as follows:A. . . . I heard that she was trying, at one time,she was trying to get these girls to walk out and notsew because of the automatics but no one had saidthat they were not going to sew if they had to sewseven-row.Q.Was this walkout mentioned to Mrs. Ham-mond at the time that you and she were in Mr. Hop-ka's office?A. To the best that I recall it was not, sir.Q.You are not prepared to say it was positivelywas or was not?A.Not- no, I am not.When Hammond left the building after being discharged,she told Allen what had happened. To quote Allen'stestimony:Q. (By Mr. Fischer) You asked Helen why shewas fired, right?2The testimony of Hammond and Allen is that the other group returnedto the production area on October 11, and the parties stipulated thatanother employee, Marian Smith, would corroborate the testimony of Al-lenAccording to Huff, he did not remove the "temporary" girls until thenext day, and he put the Hammond group on another set of automatic77A.Yes.Q.What didshe tell you?A. Shesays "I don'tknow he said a number ofreasons."Q.Didshe say anything else to you at that time?A. I say "why"and she said"Idon't know, theythink I tried to stage a walkout or something."B.The Company's Explanationof theDischargeAccording to Hopka, he had had several complaintsfrom Huff about Hammond during the 2 or 3 monthspreceding her discharge. In August, according to Hopka,Huff reported that Hammond refused to sew on certaincolored seat belts. Some time later, but before the Sep-tember layoff, Huff complained to Hopka about Ham-mond's "method of accepting job assignments" and alsothat she swore at him occasionally. Hopka testified thathe told Huff to overlook the matter as Hammond wouldsoon be laid off, as indeed she was from September 8 to27. After Hammond's return, when the production opera-tors were placed on the automatic sewing machines, Hufftold Hopka "that she was giving him kind of a bad timeabout not being able to sew on automatics." Finally onOctober 11, Huff told Hopka of "trouble" with Ham-mond in that "she refused to sew the last hour of sew, andthat she was disrupting other people walking around theirsewing machines, and so forth." The next morning,shortly after 9:30 a.m., according to Hopka, Huff againtold Hopka that Hammond "was still disrupting the peo-ple, the other people, and not staying at her station."Hopka testified that at that time he decided to dischargeher.Huffs testimony generally corroborated that of Hopka.Huff supplied such particulars as the fact that Hammondwhen having trouble adjusting a machine observed that"the God damn machines should be repaired" - this wasapparently the profanity which Huff mentioned to HopkainAugust. Huff also testified that Hammond refused tosew the last hour on October 11 because she was not onan automatic machine, but this seems to be an error in histestimony as the record is clear that on that day Ham-mond and the other regular sewers spent the last severalhours at the automatics. Huff further testified that on Oc-tober 12 Hammond complained again about sewing onthemanual machines and threatened not to return thenext day unless assigned to an automatic. Huff duly re-ported this to Hopka. Later that afternoon, according toHuff, he saw her talking to some employees, and when hereported this to Hopka, the latter decided to dischargeher. (Note that Hopka places this conversation as havingoccurred early that morning.)On cross-examination Huff testified that on October11 an employee told him that Hammond was "disturbingthe sewers." The testimony continues:Q.Did she say in what way she was disturbingthe girls?A.No, that she was just going from girl to girltalking. She didn't say what she was saying.Q.Weren't you interested in what she wasdisturbing the girls about?machines The resolution of this minor conflict does not appear significantin this case. Although Huff would seem to be in a better position to knowthe facts, Allen and Smith are disinterested witnesses, and the Companystipulated to Smith's testimony I therefore find the facts as recited in thetext above. 78DECISIONS OF NATIONALA.No, that's her business.Q. Is ityour business or her business?You wentand complained to Mr. Hopka, so apparently youtook it as your business,is that right?A.Yes,her disturbing the girls, what she was say-ing to them is her business.Q.Youwere not interested?A.No, thatshe was just disturbing the girls.Q.You didn't know what she was disturbing themabout?TRIAL EXAMINER: Didn't she tell you what shewas talking about? Didn't Miss Eisley tell you whatshe was talking about?WITNESS: No, she just said that Helen was goingfrom girl to girlTRIAL EXAMINER:Youdidn'task her what shesaid?WITNESS: No,Idid not.Q. (By Mr. Fischer)Did you-what did you doafterMrs. Eisley told you she was discussing thingswith other girls and disturbing them?A.What didIdo, I walked back into the otherroom and just like I had something to do for a fewminutes and then I wentbackand asked the girls ifthey had a problem.Q. (By Mr. Fischer) You made it your business tofind out what she was complaining about by goinginto them and asking them what the problem was?You made it your business didn't you?A. If they had a problem, yes.MR. FISCHER: Okay.Q. (By Mr. Fischer) And it is true that you wereinterested in what they were complaining about?A. I should be. I am their boss.TRIAL EXAMINER: After they told you what theirproblem was, did you report all this back to Mr. Hop-ka?WITNESS: Yes, that this is what the girls wantedto know out there. I did not ask anyone what Helenhad said to them at any time. If this was what Helenwas talking about that was it, I did not ask to find out.She could have been trying to sell some Avon [tothe] girls, this is what some of the girls do there.Later in cross-examination Huff was asked what com-plaints he had made to Hopka on October 11 concerningHammond. The testimony continues:That she had been giving me a hard time on this date,that she wanted to know if these girls, and shespecifically asked me this, if these girls were going tosew the Ford belts on the 11th. This is when I toldthem, I told them that tomorrow morning, this is thetime that I had heard that she was going beforebreak, then later two different girls talking.TRIAL EXAMINER: Whatwas your complaint toHopka on this?WITNESS. On this day?TRIAL EXAMINER- Yes, you said she was givingyou a hard time but all you have said so far is that sheisasking questions about these girls. Is thereanything else?WITNESS: Yes, she had asked me a question andshe was swearing at me, wanting to know if this wasgoing to be and why in the hell it should be and whythey couldn't go sew them.LABOR RELATIONS BOARDQ. (By Mr. Fischer) How did she swear at you,what did she say?A.Why in the hell can't we, she means the girlsthat were the Ford automatic girls, to sew these Goddam belts instead of sewing on G M.Q.Were you shocked by the profanity of Helen'sGoddamn?A.No, sir.Q.You heard it in the plant before didn't you?A. I heard it from her many a time.Q. I asked you if you heard it from others in theplant before?MR. BATTISTA: He answered your question.MR. FISCHER: No, he didn't.Q. (By Mr. Fischer) Did you ever hear it fromother employees in the plant?A. Sure, I have heard it from other employees,mostly men.C.Concluding FindingsHelen Hammond was engaging in "concerted activitiesfor ... mutual aid or protection" within the meaning ofSection 7 of the Act when she discussed with othersewers their complaint that they were taken off the auto-matic machines, and when they considered a "walkout"to protest their grievance.Whether the complaint was"justified," whether the "grievance" was real or fancied,is immaterial in determining whether the activity was"concerted" and whether its object was "mutual aid orprotection."SeeN.L.R.B. v. Mackay Radio & TelegraphCo., 304 U.S. 333, 344. The conditions to which Ham-mond and her coworkers objected were plainly "condi-tions of employment," and indeed directly affected theirwages, as the testimony establishes that their earningswere higher when they were assigned to the automaticmachines. The critical question with respect to Ham-mond's discharge, therefore, is whether Hammond's rolein the discussions was a substantial motivating factor inthe Company's decision to discharge her.Hammond's own testimony is that at the discharge in-terview Hopka expressly stated that the principal reasonfor her discharge was that the Company had "heard sometalk of a walkout." Hopka impliedly denied making thatstatement, for although he did not testify to the details ofthe conversation he denied having heard of any contem-plated walkout. Huff, on the other hand, had heard of thethreatened walkout, but was not prepared to say whetheritwas or was not mentioned to Hammond in the final in-terview, although he thought it was not. Under these cir-cumstances, I credit Hammond's testimony, and I do notcredit Hopka, for as Huff had admittedly heard about thematter it passes belief that he had not mentioned it toHopka. In any event I was favorably impressed by Ham-mond's demeanor on the witness stand and regard her asa credible witness, although I recognize that she, as wellasHopka and Huff, were not disinterested witnesses.Also, the record shows that Hammond told Allen (and,by virtue of the stipulation, Smith as well) immediatelyafter the discharge interview that the threatened walkoutwas mentioned. This testimony establishes only thatHammond so reported to Allen and Smith, but it tends tocorroborate Hammond's account of her interview withHopka. In sum, I credit Hammond, a finding which restson her demeanor, on the failure of Hopka to testify as tothe content of the final interview, and on the falsity of his JIM ROBBINSSEAT BELT CO.testimony that he was unaware that the employees wereconsidering a walkout.The Company contends that Hammond's dischargecame about as the culmination of a series of problemswhich Huff had had with her, involving profanity and in-subordination. I have no doubt that relationships hadbeen strained prior to Hammond's 3-week layoff in Sep-tember, and it may well be that this history played somepart in the ultimate decision to discharge her. I find, how-ever, that Hammond did not refuse to work the last hourof the day before her discharge, and that she did notthreaten to absent herself the next day if not given the as-signmentshe desired. I am also inclined to credit Huff'stestimony that he objected to Hammond's talking to theother employees and disturbingthem,and that he com-plained of this to Hopka. But I reject Huffs testimonythat he was unaware of the topic of Hammond's conver-sationwith the employees. Eisley had told Huff thatHammond had been talking to the employees. Soonthereafter Huff came to the sewers and asked them whattheir problem was. Hammond made the responses on be-half of the sewers, and Huff had heard "at one time" thatHammond "was trying to get these girls to walk out." Allthese events occurred on October 11 and 12, and it is in-conceivable that Huff did not know on either day the sub-ject of Hammond's conversation when she was "disturb-ing" the other girls and that he did not report it to Hopka.Ifind, in short, that when the Company dischargedHammond for "disturbing" the employees, the Companywas aware that she was discussing working conditionsand a possible walkout. The Company contends thatHammond was violating "an unwritten rule" prohibitingemployees from bothering others at work.But no oneever mentioned this rule or its violation to Hammond inthe discharge interview; for as noted above Hopka didnot testify to the content of the interview, Hammondmentioned only the "walkout" accusation, and Hufftestified that Hopka reproved her for her attitude towardher foreman. I therefore find that it was the content ofHammond's conversations with the employees, and notthe fact that she "disturbed" them, that led to herdischargeIconclude, therefore, that the Company violated Sec-tion 8(a)(1) of the Act by discharging Hammond for theprotected concerted activity of attempting to cause astrike to protest working conditions. Hopka's statementto Hammond that if any other employees talked of a walk-out, he would "find out who they are and they will alsobe terminated" was, of course, a further violation of Sec-tion 8(a)(1), as a threat of reprisal for engaging in pro-tected concerted activities.CONCLUSION OF LAWBy discharging Helen Hammond, and by threatening todischarge other employees, for engaging in concerted ac-tivities formutual aid or protection, the Company en-gaged in unfair labor practices affecting commerce within3 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decision79themeaningof Sections8(a)(1) and2(6) and (7) of theAct.THE REMEDYIshall recommend that the Company cease and desistfrom its unfair labor practices, that it reinstate Hammondwith backpay (computed under the methods set forth inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716), and that itpost an appropriate notice. For reasons suggested inB.V.D. Company,157 NLRB 978, fn.6, 1 am omittingthe "Armed Forces" provision from the notice I recom-mend.RECOMMENDED ORDERRespondent, Jim Robbins Seat Belt Company, its of-ficers, agents,successors,and assigns,shall.1.Cease and desist from discharging, or threatening todischarge or otherwise discriminate against, any em-ployee for engaging in concerted activity for mutual aid orprotection.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to reinstate Helen M. Hammond to herformer or a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and make her whole in the manner described in the por-tion of the Trial Examiner's Decision entitled "TheRemedy" for any loss of earnings suffered by reason ofthe discrimination against her.(b)NotifyHelen M.Hammond if presently serving inthe Armed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its plant at Ypsilanti, Michigan, copies ofthe attached notice marked "Appendix."3 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 7, after being duly signed by an authorized represent-ative,shall be posted by Respondent,immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shallbe taken bythe Respond-ent to insure that said notices are not altered,defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.4and Order "4 In the eventthat this RecommendedOrder is adopted by the Board,this provision shall be modified to read. "Notify saidRegional Director,in writing,within10 days fromthe date ofthis Order,what steps Respond-ent has taken to comply herewith." 80DECISIONSOF NATIONAL LABORRELATIONS BOARDAPPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL offer Helen M. Hammond her former joband pay her for wages she lost since her dischargeOctober 12, 1966.WE WILL NOT take or threaten to take any actionagainst any employee for engaging in concerted ac-tivity for mutual aid or protection.DatedByJIM ROBBINSSEAT BELTCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.